DETAILED ACTION

Election/Restrictions
Applicant's election, without traverse of Group I (claims 1-4 and 11-14) in response to the to the lack of unity/restriction requirement dated Sept. 20, 2021 is hereby acknowledged.  Applicant made its election in its reply filed November 11, 2021.
The election of species requirement previously present in the prior action has been withdrawn.  
Accordingly, claims 1-4 and 11-14 have been examined in the instant action in accordance with Applicant’s election whereas claims 15, 16 and 24-29 have been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as anticipated by Heath (US 2004/0043906 A1 to Heath et al., published March 4, 2004).  Heath was cited by Applicant in its Information Disclosure Statement filed November 19, 2020.
Heath discloses device/material for releasing chemicals into a fluid environment during, for example, a hydraulic fracturing application wherein the device can comprise a polymeric material for releasing a substance into a downhole fluid environment in a well, wherein the material comprises a hard, permeable, spherical, plastic chemical release capsule that encapsulates a range of solids and/or liquids for subsequent release, wherein these solids/liquids to be release into the wellbore can contain scale inhibitors, tracer or other oilfield production chemicals (abstract; ([0004] to [0008]; [0018]; [0028]; claim 2 of Heath).  The permeable, polymeric material can comprise, inter alia, polypropylene, polyethylene, polyethylene terephthalates, polyamides and liquid crystal polymers ([0009] to [0012]).  The surface of the particles/capsules can be coated with, for example, organic surfactants or waxes to provide controlled release into the wellbore of the chemical/inhibitor ([0059]).
Heath further discloses that the density of the capsules can be controlled by the variation of the type of polymer matrix and/or by including a weighting agent (solid powder formulation) wherein the hardness, compressive strength and elastic properties (rigidity and elongation/deformation) can be controlled by the variation of the type of 
polymer matrix and/or including a strengthening agent such as glass, sand, 
minerals, fibers and/or an impact modifier, and wherein the compressive strength is typically between 500-100,000 psi ([0019]).  The material can extruded from a pelletizing system that will provide pelletized capsules, wherein the device can be a single or twin screw system ([0020]).  The capsules can be relatively homogeneous monodispersed spherical particles (upon comminuting) having a wide range of particle size that is typically 250 microns to 5 mm ([0021]).  In certain embodiments, the polymer matrix can slowly degrade over a time period of 1 week to 10 years leaving little or no residue, wherein a dissolution agent (fluid) can be included in the polymeric matrix/capsule to adjust the degradation time, and wherein the rate of release of the encapsulated chemical can be controlled such that it corresponds to the degradation lifetime of the polymer matrix material, wherein a the rate of release can also be adjusted by varying the amount of encapsulated chemical in the polymer matrix material, changing the chemical composition of the polymer matrix or by coating the polymer matrix and/or coating the encapsulated inhibitor salt ([0023]).
	Thus, the present claims are anticipated by Heath.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



March 4, 2022